Citation Nr: 0115492	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 583	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of a left hydrocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1944 to December 
1946.  This appeal arises from a September 2000 rating 
decision, which denied an increased (compensable) rating for 
service-connected postoperative residuals of a left 
hydrocele.  


REMAND

The veteran's service medical records show that he underwent 
a left hydrocelectomy in October 1944.  A surgical report, 
dated in October 1944, indicates that, under spinal 
anesthetic, the hydrocele sac was exposed, opened and clear 
fluid was evacuated.  The opening was enlarged and the sac 
was removed by sharp dissection to the region of the 
spermatic cord on both the right and left side.  A medical 
note, dated in November 1944, indicated that the veteran's 
convalescence was normal and uncomplicated.  On medical 
examination in October 1945, the examiner noted a well-healed 
scar at the veteran's left scrotum.  

The veteran was accorded a VA urology examination in July 
2000.  He gave a history of discomfort in his left testicle.  
He stated that he had not previously felt that he needed any 
medical examination or treatment, and therefore, he had not 
been in contact with private physicians, and he had not 
sought treatment at VA medical facilities.  His current 
complaint was of discomfort around his left testicle, which 
usually occurs if he sits for too long a time.  On clinical 
evaluation, the left testicle was slightly enlarged, but 
there was no evidence of a hernia or accumulation of fluid at 
the testicular sac.  The diagnosis was left hydrocele, post-
surgical status.  An addendum, which was attached to the 
examination report, indicated that the veteran's testicles 
were present bilaterally, and were of normal size and 
consistency.  

In a Statement of the Case, issued in December 2000, it was 
indicated that the RO rated the veteran's service-connected 
postoperative residuals of a left hydrocele by analogy under 
Diagnostic Code 7524 of VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524 
(2000).  The RO continued a noncompensable rating for the 
disability at issue.  

The Board of Veterans' Appeals (Board) notes that, when a 
disability is encountered which is not listed in VA's 
Schedule for Rating Disabilities, it will be permissible to 
rate that disability under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2000).  Here, the RO has 
rated the veteran's service-connected postoperative residuals 
of a left hydrocele under a Diagnostic Code (7524) used to 
evaluate disability resulting from removal of one testicle or 
both testicles.  However, it is undisputed that, in this 
case, the veteran's left testicle has not been removed.  
Therefore, the Board concludes that, evaluating the severity 
of the veteran's service-connected disability in this case as 
equivalent to the removal of a testicle, in accordance with 
Diagnostic Code 7524, is not the most appropriate analogous 
rating.  

Diagnostic Code 7523 governs ratings for disability resulting 
from complete atrophy of one or both testicles.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000).  However, 
the addendum to the report of VA urological examination of 
July 2000 does not indicate that there is any atrophy of the 
veteran's left testicle.  Accordingly, rating the disability 
at issue under a Diagnostic Code (7523) governing ratings for 
disability resulting from atrophy of the testicles is also 
inappropriate.  

Given that the veteran has undergone a hydrocelectomy in 
connection with the disability at issue, the Board concludes 
that, in rating the severity of the service-connected 
postoperative residuals of a left hydrocele, consideration 
should be given to whether there is a scar associated with 
the hydrocelectomy which is tender and painful.  Diagnostic 
Code 7804 governs rating for disability due to scars which 
are superficial, and tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).  The Board is of the opinion that, even if no scar 
were present, a 10 percent rating could be assigned by 
analogy to Diagnostic Code 7804 if the left testicle itself 
was tender and painful.  The report of clinical findings on 
the July 2000 VA urological examination of the veteran does 
not indicate whether his left testicle was tender and painful 
either on the basis of the scar resulting from the 
hydrocelectomy, or whether his left testicle was in itself 
tender and painful.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants in developing their claims for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the claim for an increased (compensable) rating 
for postoperative residuals of a left hydrocele is REMANDED 
for the following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of medical providers of 
treatment for his service-connected 
postoperative residuals of a left 
hydrocele, if any, since the July 2000 VA 
urological examination.  Any releases 
necessary for the furnishing of private 
medical records should be obtained.  All 
records of medical treatment identified 
must be associated with the claims 
folder.  

2.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA urology 
examination to determine the nature and 
extent of his service-connected 
postoperative residuals of a left 
hydrocele.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner is instructed 
to limit medical examination of the 
veteran to the left testicle, and not to 
perform a medical examination of the 
veteran's entire genitourinary system.  
All current, pertinent clinical findings 
must be reported in detail, to include 
the presence or absence of any 
postsurgical scar of the left testicle, 
whether any such scar, if present, is 
tender and painful, and whether the left 
testicle itself is tender and painful, 
irrespective of the presence of a scar.  
The examiner's attention is directed to 
the veteran's complaint, reported in 
connection with the VA urological 
examination of July 2000, that he 
experiences discomfort around his left 
testicle, which usually occurs if he sits 
for too long a time.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should then adjudicate 
the claim of entitlement to an increased 
(compensable) rating for postoperative 
residuals of a left hydrocele.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



